PER CURIAM.
We find error only in the court’s assessment of costs. Accordingly, we strike the *410trial court’s assessment of $10 for the Crimes Compensation Trust Fund.1 This assessment was improper since appellant had been adjudged insolvent. Cox v. State, 334 So.2d 568 (Fla.1976); Johnson v. State, 403 So.2d 626 (Fla. 2d DCA 1981). Otherwise, we affirm the judgment and sentence of the trial court.
HOBSON, A.C.J., and RYDER and CAMPBELL, JJ., concur.

. We previously certified to the supreme court the question of whether costs may be assessed for the Crimes Compensation Trust Fund and Law Enforcement Officers’ Training Trust Fund against the defendant who had been adjudged insolvent. Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983).